Title: To Thomas Jefferson from DeWitt Clinton, 1 October 1821
From: Clinton, DeWitt
To: Jefferson, Thomas


Sir
Albany
1 October 1821
It is with great pleasure that I transmit to you by this mail a book relative to the Canals of this State.I gladly avail myself of this occasion to express my sincere veneration for your exalted character and distinguished public servicesDewitt ClintonI have taken the liberty  to transmit a similar book for the board of Public Works of Virginia, of which Govr Randolph is, I believe, President.